Court of Appeals
                         Sixth Appellate District of Texas

                                  JUDGMENT


Calvin Lewis Manning, Appellant                     Appeal from the 71st District Court of
                                                    Harrison County, Texas (Tr. Ct. No. 21-
No. 06-22-00036-CR        v.                        0019X). Memorandum Opinion delivered
                                                    by Justice van Cleef, Chief Justice Morriss
The State of Texas, Appellee                        and Justice Stevens participating.


       As stated in the Court’s opinion of this date, we find there was partial error in the
judgment of the court below. Therefore, we modify the judgment of the trial court by striking
the phrase “COUNT II: PROHIBITED WEAPON” from the paragraph titled “Offense for
which Defendant Convicted.” As modified, the judgment of the trial court is affirmed.
       We note that the appellant, Calvin Lewis Manning, has adequately indicated his inability
to pay costs of appeal. Therefore, we waive payment of costs.


                                                     RENDERED AUGUST 25, 2022
                                                     BY ORDER OF THE COURT
                                                     JOSH R. MORRISS, III
                                                     CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk